Citation Nr: 0418704	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In December 2003 the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing, the veteran testified as to stressful events 
that occurred during his tour of duty in Vietnam from 
September 1966 to August 1967.  The veteran is diagnosed with 
PTSD.  However, it does appear that the RO requested or 
obtained the veteran's unit reports for the period he was in 
Vietnam to attempt to confirm his stressors.  

Review of the claims file reveals that additional development 
of evidence is necessary to discharge VA's duties to assist 
the veteran to obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should prepare a summary 
of the claimed stressors based on review 
of all pertinent documents, to include 
the veteran's testimony at the December 
2003 travel board hearing, requesting 
additional details from the veteran as 
needed.  This summary, and all associated 
documents, should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
copies the unit reports from the 335th 
Transportation Co and the 79th 
Transportation Company for the periods 
from September 1966 through August 1967.  
They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  If 
documentation is not available, USACRUR 
should so state and the veteran should be 
advised of such. 

3.  Following the above, the VBA AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the VBA AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the VBA AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.

4.   After completion of #1-3 above, the 
VBA AMC should arrange for the veteran to 
be accorded an examination by a 
psychiatrist who has not previously 
examined him to determine whether the 
veteran has PTSD.  The VBA AMC must 
specify for the examiner any stressor or 
stressors that it has determined are 
established by the record.  The 
examination report should reflect review 
of pertinent records in the claims 
folder.  If PTSD is deemed appropriate, 
the examiner should specify the stressor 
found to be productive of PTSD and the 
remaining symptoms which meet the 
criteria to support the diagnosis of 
PTSD.  The examiner should also discuss 
the link between the current 
symptomatology and the inservice 
stressor.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the issues currently on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




